Ruffin, Presiding Judge,
dissenting.
Because issues of fact remain as to the defendants’ liability for Frank Hynes’ shoulder injury, I agree with Judge Eldridge that the trial court’s summary judgment ruling should be reversed. I write separately to clarify the basis for my agreement.
The trial court granted partial summary judgment to the defendants after concluding that Hynes proximately caused his own shoulder injury by walking to the bathroom without his crutches or removable foot cast. Specifically, the trial court found that, as a matter of law, Hynes’ “own intervening act was the cause of [his] subsequent . . . injury.”
I disagree. In assessing whether an intervening act breaks the causal connection between a prior wrongful act and a subsequent injury, we must examine the character of the intervening act.7 If the probable and natural consequences of the intervening act “could reasonably have been anticipated, apprehended, or foreseen by the original wrong-doer, the causal connection is not broken, and the original wrong-doer is responsible for all of the consequences resulting from the intervening act.”8 Furthermore, a defendant may be liable for injuries if the defendant’s “negligence put in operation other causal forces which were the direct, natural, and probable consequences of the defendant’s original act.”9
A causal connection, therefore, may be found between the defendant’s actions and subsequent, secondary injuries sustained by the claimant. As explained in the Second Restatement of Torts:
[i]f the negligent actor is liable for an injury which impairs the physical condition of another’s body, the actor is also liable for harm sustained in a subsequent accident which would not have occurred had the other’s condition not been impaired, and which is a normal consequence of such impairment.10
*373The Restatement drafters noted that, if the physically impaired person fails to exercise ordinary care and suffers further injury, the secondary injury “becomes an abnormal consequence,” breaking the causal connection.11 The connection remains intact, however, when the impaired party incurs additional damage while acting reasonably. To highlight this principle, the drafters provided the following illustration:
Through the negligence of A, a collision occurs in which B’s right leg is fractured. B is confined to a hospital for two months. At the end of that time, he is permitted by his surgeon to walk on crutches, and while he is doing so, with all reasonable care, he falls and suffers a fracture of his left arm. A’s negligence is a legal cause of the second injury.12
In my view, a jury question remains as to whether Hynes’ February 11, 2000 fall and resulting shoulder injury were probable and natural consequences of his original injury and the defendants’ alleged negligence. The majority finds that Hynes acted unreasonably by walking to the bathroom without his crutches or cast. Hynes’ doctor, however, testified that, after two to three weeks of healing, a person with Hynes’ injuries could safely walk short distances without the crutches and removable cast “if he’s not having that much pain and he feels stable.”
I recognize that, in the weeks between his original and subsequent injuries, Hynes had periodic, painful spasms in his left hamstring. But the defendants have pointed to no evidence that Hynes was in any pain when he initially walked to the bathroom on February 11, 2000. And I cannot conclude that his history of periodic spasms necessarily rendered his decision to forgo crutches and cast unreasonable.
“Questions of negligence, diligence, contributory negligence, and proximate cause are peculiarly matters for the jury, and a court should not take the place of the jury in solving them, except in plain and indisputable cases.”13 This is not a plain and indisputable case. Factual questions remain as to whether Hynes exercised ordinary care for his own safety and whether his shoulder injury was a natural consequence of the defendants’ alleged prior negligence. Accord*374ingly, I would reverse the trial court’s finding that, as a matter of law, Hynes’ own actions proximately caused his subsequent injury.14

 See Ontario Sewing Machine Co. v. Smith, 275 Ga. 683, 686 (2) (572 SE2d 533) (2002).


 (Punctuation omitted.) Id.


 (Punctuation omitted.) Stern v. Wyatt, 140 Ga. App. 704, 705 (1) (231 SE2d 519) (1976).


 Restatement (Second) of Torts, § 460. See also Prosser and Keeton on the Law of Torts, p. 310 (5th ed. 1984).


 See Restatement (Second) of Torts, § 460, comment b and illustration 2.


 Id., illustration 1.


 (Punctuation omitted.) Storer Communications v. Burns, 195 Ga. App. 230 (393 SE2d 92) (1990).


 See Stern, supra (factual question remained as to whether defendant’s negligent driving caused death of plaintiff’s decedent, who received only minor injuries in initial collision and reached a point of safety on the side of the highway, but was killed by a passing car when he crossed the road to retrieve a piece of paper from his disabled vehicle).